Broyles, P. J.
A mortgage was foreclosed on personalty; and an affidavit of illegality was filed by tlie mortgagor. By consent the case was submitted to the judge to pass-on all questions of law and fact, without the intervention of a jury. Judgment was rendered in favor of the plaintiff, for $545.60 principal, $54.65 interest to date, and all future interest at the rate of 8 per cent, per annum, and costs of suit. The defendant excepted to this judgment; also to the admission of certain documentary evidence, contending that it was irrelevant. There was some evidence, outside of this alleged illegal evidence, which authorized the judgment; and it is not made to appear that the admission of such documentary evidence, even if it were irrelevant, wasp harmful to the plaintiff in error.

Judgment affirmed.

Bloodtoorth and Banoell, JJ., concur. ■